Title: To James Madison from William Eustis, 27 December 1818
From: Eustis, William
To: Madison, James


Dear Sir,
Richmond Decr. 27. 1818.
I cannot omit the occassian offered by our country man General King, who will pay his respects to you and to Mr Jefferson, on his route to Washington, to renew to you and to Mrs Madison our best respects. On our arrival at Richmond, we found a note from our friend & fellow traveller, whom we had left at Fredericksburgh, informing us that their patience having been exhausted in waiting for us they had taken the steam-boat for Norfolk, with the intention of landing at Williamsburg via Jamestown (which they must have known to be next to impracticable) and there to wait our arrival. After passing two or three days in the Capital we moved on to Williamsburgh, where we remained a week, intending to join our friends at Norfolk, when we were apprized of their in[ten]tion to come to us: finding no good accommodation for them, I advised, & they continued their voyage in the boat to Richmond, where we have met them. The state of the roads & a winter premature at this season preclude the idea of going further South, at least for the present. Since leaving your hospitable roof, which was truely a home to us, we have been coursing the roads, country and inns without much comfort. That we are cheating a New England winter of its main force is our consolation. By a letter, from Wm Jones I learn that it was agreed by the Directors of the Branch Bank in Boston to elect Mr Gray, to give him an opportunity of resigning, which may perhaps comport with my convenience better than any other course which could have been pursued: it may also happen that Mr Gray may be induced to continue in the direction. On the other subject I continue to receive letters. Nothing decisive however can be expected before the month of February: Mr Hawkins of Milton bro’t two grey horses from Milton, with many balks, but without ⟨a⟩ line from Mr Randolph. On seeing them, I saw neither the form substance figure or color which pleased me & thus it ended. My only regret was that he ⟨had⟩ given trouble to you. Mrs Eustis unites with me in best respects to ⟨Mrs⟩ Madison: and I can only add the expression of the respect & esteem ⟨with⟩ which I am invariably, Dr Sir, your obedt. Servt
W. Eustis
[…] in Williamsburgh sufficient […] to avail myself of your Letter to Judge Tucker. The weather was cold.
